Case 5:18-cv-13800-JEL-MKM ECF No. 17 filed 04/03/19       PageID.233    Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 Kaitlyn Tansey and Sarah Caudill,
 on behalf of themselves and all
 similarly situated employees,     Case No. 18-cv-13800

                          Plaintiffs,       Judith E. Levy
                                            United States District Judge
 v.
                                            Mag. Judge Mona K. Majzoub
 Katherine’s Catering and Special
 Events, Inc., et al.,

                          Defendants.

 ________________________________/

                    ORDER GRANTING JOINT MOTION FOR
                    APPROVAL OF FLSA SETTLEMENT [13]

      Upon the parties’ filing a Joint Motion for Approval of Collective Class

Conditional Certification, Notice to Collective Class, and Proposed Settlement,

Including Service Awards, and an Award of Attorneys; Fees and Costs, (Dkt. 13) a

hearing was held on April 3, 2019, and for the reasons set forth on the record, the

Court finds that:

      As a result of contested litigation, a bona fide dispute was resolved between

the parties and a fair and reasonable settlement was reached;

      That the recoverable service award and attorneys’ fees and costs, are fair and
Case 5:18-cv-13800-JEL-MKM ECF No. 17 filed 04/03/19          PageID.234    Page 2 of 3




reasonable;

      Having reviewed the Joint Motion and considered the parties’ settlement

agreement, and the Court being otherwise fully advised in the premises;

      IT IS HEREBY ORDERED that the collective group of employees employed

by Defendants during the period December 7, 2016 through November 24, 2018 is

conditionally certified as a Collective for purposes of the claims for withheld tips

from Defendants’ sponsored tip pools during that period;

      IT IS FURTHER ORDERED that all persons in the Collective be notified of

their right to opt-into this lawsuit in accordance with the procedures set forth in the

parties’ Settlement Agreement;

      IT IS FURTHER ORDERED that the Notice used to notify those in the

Collective be in substantially the same for as attached to the parties Settlement

Agreement; and

      IT IS FURTHER ORDERED that the Settlement Agreement reached between

the parties is approved;

      IT IS FURTHER ORDERED that the settlement of Plaintiffs’ FLSA claims,

as well as any other claims asserted in this action, is a fair and reasonable resolution

of bona fide disputes and is approved;

      IT IS FURTHER ORDERED that the Incentive Awards, and Award of

Attorneys’ Fees and Costs is hereby GRANTED;



                                           2
Case 5:18-cv-13800-JEL-MKM ECF No. 17 filed 04/03/19         PageID.235    Page 3 of 3




      IT IS FURTHER ORDERED that Plaintiffs’ claims will be dismissed with

prejudice and without additional costs or attorney fees to either party upon this Court

being notified that the period for those in the Collective class to opt-into this has

closed and that all Opt-In/Consent Forms returned by Collective class members

within 10 days after the 60 day notice period has lapsed, and the Defendants have

mailed the payments required by the Settlement Agreement.

      IT IS SO ORDERED:

Dated: April 3, 2019                          s/Judith E. Levy
                                              JUDITH E. LEVY
                                              United States District Judge


                                  STIPULATION

      The parties to the above-captioned matter, through their respective

attorneys, stipulate to the entry of the above Order.

  /s/Jesse L. Young                             /s/Robert A. Boonin
 Jesse L. Young (P72614)                        Robert A. Boonin (P38172)
 KREIS ENDERLE, P.C.                            Noah S. Hurwitz (P74063)
 8225 Moorsbridge                               DYKEMA GOSSETT PLLC
 P.O. Box. 4010                                 2723 South State Street, Suite 400
 Kalamazoo, Michigan 49003-4010                 Ann Arbor, Michigan 48104
 (269) 324-3000                                 (734) 214-7660
 jyoung@kehb.com                                rboonin@dykema.com
 Attorneys for Plaintiffs                       nhurwitz@dykema.com
                                                Attorneys for Defendants


Dated: April 3, 2019




                                          3
